[Cite as Notestone v. Ohio Dept. of Transp., 2010-Ohio-6691.]

                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




JEANNIE NOTESTONE

        Plaintiff

        v.

Case No. 2010-10467-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL                OHIO DEPARTMENT OF
TRANSPORTATION


         {¶ 1} On September 14, 2010, plaintiff was ordered to either pay the $25 filing
fee or to file a poverty statement. Plaintiff was also ordered to file a corrected complaint
with an original signature.            Plaintiff has failed to comply with the court orders.
Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41(B)(1). The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk
cc:
Jeannie Notestone
17274 Wagner Road
Laurelville, Ohio 43135

DRB/laa
Filed 12/29/10
Sent to S.C. reporter 2/25/11